Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered. Claim 1 has been amended.
 	Claims 1-9 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rear spar of the aircraft” claimed in claim 1; “a forward spar of the BWB aircraft” claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(A)(2) as being anticipated by Saint Mare (US 2018/0334254).
Regarding Claim 1, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft) comprising; 
a main cabin  (22, see annotated fig. 4 below, Fig. 5) configured to hold passengers during flight (para. [0007]plurality of rows of seats for passengers, Fig. 3); 
at least one cargo hold  (cockpit, cargo hold in the cockpit is broadly and reasonably interpreted to be a cargo hold here, (i.e. means carried goods on an aircraft), Fig. 4) located outboard of the main cabin (see annotated Fig. 4 below); and 
at least one egress route  (see dotted line in Fig. 4 below) through a side cabin bulkhead behind the at least one cargo hold (see annotated Fig. 4 below), wherein the at least one egress route is configured to be in front of the rear spar of the aircraft (see annotated fig. 4 below) and does not penetrate the rear spar of the aircraft (see annotated Fig. 4 below).

    PNG
    media_image1.png
    479
    733
    media_image1.png
    Greyscale



Regarding Claim 8, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft)  wherein the at least one cargo hold has a height substantially no less than the main cabin (Fig. 3, Fig. 4).
Regarding Claim 9, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft)  comprising at least one wing (13, Fig. 3) having a Boston, MA 02116high wing geometry located substantially above a floor of the main cabin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the .filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2014/0175215) in view of Saint-Marc et al. (US 2018/0334254).
Regarding Claim 1, Gallant discloses a blended wing body (BWB) aircraft (Figs. 1-4) comprising; 
a main cabin  (see annotated fig. 4 below, Fig. 5) configured to hold passengers during flight (plurality of rows of seats for passengers, see annotated Fig. 4); 
at least one egress route  (via 36a, 36b, see Fig. 4 below) through a side cabin bulkhead behind a side cabin bulkhead cargo hold space (see annotated Fig. 4 below), wherein the at least one egress route is configured to be in front of the rear spar of the aircraft (see annotated fig. 4 below) and does not penetrate the rear spar of the aircraft (see annotated Fig. 4 below).
Gallant is silent, but Saint-Marc teaches  a blended wing body (BWB) aircraft  with at least one cargo hold  (50, Figs. 3-44) located outboard of the main cabin (see Figs. 3-4 ); and at least one egress route  (see Fig. 4) through a side cabin bulkhead next to at least one cargo hold (Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the side cabin bulkhead cargo hold space of Gallant with the cargo hold on the outboard of the main cabin taught in Saint-Marc in order to accommodate passenger luggage holding space close to a main cabin of an aircraft.

    PNG
    media_image2.png
    564
    775
    media_image2.png
    Greyscale


Regarding Claim 2, the modified Gallant discloses a blended wing body (BWB) aircraft (Figs. 1-4) wherein the at least one egress route (routes via 36a, 36b) comprises a first door  (36a, 36b) between the main cabin and the at least one cargo hold (see Fig. 4) and a second door (32a, 32b) at a tunnel exit on an outer lower surface of the at least a wing of the BWB aircraft ((32a, 32b, para. [0046], Fig. 4).
Regarding Claim 5, the modified, Gallant discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft) comprising a second egress route (via 32a, 32b Fig. 4 above) through the side cabin bulkhead forward of the at least one cargo hold, wherein the second egress route does not penetrate a forward spar of the BWB aircraft (see Fig. 4 above).
Regarding Claim 6, modified Gallant discloses the cargo hold is pressurized (Fig. 3, Fig. 4 shows the cargo hold and the main cabin are openly joined for air circulation, it is inherently expressed the passenger cabin is pressurized).
Regarding Claim 7, modified Gallant discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft) wherein the BWB aircraft is a single deck BWB aircraft (as clearly shown in Fig.3 , Fig. 4 the BWB aircraft is single deck aircraft).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2014/0175215) in view of Saint-Marc et al. (US 2018/0334254) and in further view of Moore et al. (US 2019/0039712).
Regarding Claim 3, modified Gallant discloses the BWB aircraft of claim 2.
Saint-Marc fails to explicitly disclose an aircraft wherein the second door, when opened for egress from the BWB aircraft, has an incline suitable for passenger travel.  
Moore teaches an aircraft wherein the door, when opened for egress from the BWB aircraft, has an incline (ramp, para. [0044) suitable for passenger travel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the door of modified Gallant with the incline/ramp Moore in order to make a smooth loading and unloading of passenger and luggage to the aircraft. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2014/0175215) in view of Saint-Marc et al. (US 2018/0334254) and in further view of Anger et al. (US 2010/02438814).
Regarding Claim 4, modified Gallant discloses the BWB aircraft of claim 2.
Gallant and Saint-Marc fails to explicitly disclose further comprising an inflatable slide proximate to the second door, wherein the inflatable slide is used to facilitate travel of passengers from the BWB aircraft.
Anger is in the art of emergency evacuation of a blended wing-body aircraft (Para. [0026]) and teaches further comprising an inflatable slide (on the bottom exit hatch 16 in addition an inflatable further slide that continues downwards the slide 2, Para. [0044]) proximate to a second door (bottom exit hatch 16, Fig. 3b), wherein the inflatable slide (an inflatable further slide that continues downwards the slide 2, Para. [0044]) is used to facilitate travel of passengers from a BWB aircraft (blended wing-body aircraft 20, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gallant and Saint-Marc with the inflatable slide taught in Anger for the purpose of providing a further inflatable slide and thereby ensure that the emergency evacuation device continues downwards (Anger, Para. [0044]).

Response to Arguments
In light of the applicant’s amendment and remarks the previous 35 USC 112 rejections has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered and the amended claims still reads on the prior arts that are previously used during prosecution (see the rejection above and see how the new amendments necessitated the application of the prior arts in the rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642